Title: To Thomas Jefferson from James Jones Wilmer, 15 September 1803
From: Wilmer, James Jones
To: Jefferson, Thomas


          
            Sir, 
            Baltimore, Septr. 15th. 1803.
          
          Permit me to present you with a Copy of a recent Publication, entitled “Man as he is” &c.—Its favorable reception by virtuous and intelligent minds will be very pleasing to
          Sir, Your most respl. and obt. Servant
          
            
              Js. Js. Wilmer
            
          
        